       Case 5:21-cr-00130-SB Document 3 Filed 05/26/21 Page 1 of 2 Page ID #:16



 1
                                                               05/26/2021
 2
                                                                    AP
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                               April 2021 Grand Jury

11   UNITED STATES OF AMERICA,                ED CR No. 5:21-cr-00130-SB

12             Plaintiff,                     I N D I C T M E N T

13             v.                             [21 U.S.C. §§ 841(a)(1),
                                              (b)(1)(A)(ii): Distribution of
14   EISRAEL JAQUEZ-MARTINEZ,                 Cocaine]
15             Defendant.
16

17         The Grand Jury charges:
18                    [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii)]
19         On or about June 4, 2020, in Riverside County, within the
20   Central District of California, defendant EISRAEL JAQUEZ-MARTINEZ
21   knowingly and intentionally distributed at least five kilograms, that
22   ///
23   ///
24   ///
25

26

27

28
Case 5:21-cr-00130-SB Document 3 Filed 05/26/21 Page 2 of 2 Page ID #:17
